DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a line is provided for a supply of pharmaceuticals” in claim 8 and “an acoustic output device and/or a vibration output device” in claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim  1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the outer side of the Peltier element" in line 7.  There is insufficient antecedent basis for this limitation in the claim. Claim 2-11 depends on claim 1 and therefore are rejected. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6-7, 10-11 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by LINI Mario (WO 2015/145471) (US 2017/0095367 is used for only citing).
Regarding claim 1, Lini discloses a device (fig.1-2) for cooling and/or heating a body region, preferably a head region, comprising at least one thermally conductive skin contact material (fig.1-2; plate 3) and at least one Peltier element (fig.1-2; Peltier cell 4), wherein the Peltier element (fig.1-2; Peltier cell 4) is connected to the skin contact material (2), characterized in that a thermally conductive connecting element, in particular a thermally conductive film (fig.2; thermal conduction interfaces 5a), and a heat dissipation element (fig.2; heat sink 7) are provided, wherein heat emitted via the outer side of the Peltier element (fig.1-2; Peltier cell 4) can be distributed to the heat dissipation element (fig.1-2; 12) via the connecting element (fig.1-2).
Regarding claim 2, Lini discloses the device (1) according to claim 1, characterized in that the device (fig.1-2) is embodied to be free of liquid heat transfer media (fig.1-2).
Regarding claim 3, Lini discloses the device (fig.1-2) according to claim 1, characterized in that at least one circuit board (fig.1-2; electronic circuit board 6) is provided.
Regarding claim 4, Lini discloses the device (fig.1-2) according to claim 1, characterized in that at least one cooling body is provided ([0038], “Said cyclic activation can be programmed to either only heat or only cool the surface of the skin 
Regarding claim 6, Lini discloses the device (fig.1-2) according to claim 1, characterized in that a control unit (fig.1-2; control button 25) is provided.
Regarding claim 7, Lini discloses the device (fig.1-2) according to claim 1, characterized in that at least one temperature sensor (fig.1-2; sensor 3) is provided.
Regarding claim 10, Lini discloses the device (fig.1-2) according to claim 1, characterized in that a mount (fig.1-2; strap 11) is provided for securing the device (fig.1-2) to a body region.
Regarding claim 11, Lini discloses the device (fig.1-2) according to claim 1, characterized in that the device (fig.1-2) is constructed in an at least partially layered manner (fig.1-2).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 5 rejected under 35 U.S.C. 103 as being unpatentable over LINI Mario (WO 2015/145471) in view of ABREU (US 2015/0209174).
Regarding claim 5, Lini discloses the device (fig.1-2) according to claim 1, characterized in that an energy source (fig.1-2; battery 8) is provided for operating the Peltier element [0025]. However, Lini does not discloses that the energy source is connected to the Peltier element in particular via cables. 
Abreu teaches a device configured to control the temperature of the brain noninvasively, comprising at least one of a heating apparatus and a cooling apparatus, a controller, and a temperature measurement apparatus [0017].  Abreu teaches that the device can be powered by a portable power source such as a battery or solar panel [0295]. Furthermore, another embodiment shows that wires (fig.49; 432) used to supply power to Peltier stack (fig.49; 428, see also [0315]). It is well known in the art that these powering mechanism (wired or portable battery) are widely considered to be interchangeable. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Lini with wired energy source as taught by Abreu to powering the device since this modification would have merely comprised a simple substitution of interchangeable powering mechanism in order to produce a predictable result. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over LINI Mario (WO 2015/145471) in view of SCHOGGLER (US 2015/0335466).
Regarding claim 8, Lini discloses the device (fig.1-2) according to claim 1. However, Lini does not disclose characterized in that a line is provided for a supply of pharmaceuticals. SCHOGGLER teaches the cooling device that is designed without liquid heat transfer means and comprises a Peltier element comprising a line (fig.6; 9) which is embodied in a hollow manner and is used to deliver a drug and/or disinfectant [0043]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Lini with a line is provided for a supply of pharmaceuticals as taught by SCHOGGLER for the purpose of delivering medicine to the treatment area if needed. 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over LINI Mario (WO 2015/145471) in view of Reinstein (US 2008/0300529).
 Regarding claim 9, Lini discloses the device (fig.1-2) according to claim 1,. However, Lini does not disclose characterized in that an acoustic output device and/or a vibration output device are provided. Reinstein teaches a device and method using thermoelectric Peltier device. the thermoelectric Peltier device or skin-contacting surface thereof is configured to vibrate to provide the user with a massage at 
the affected skin area or body part or to enhance the beneficial effect of the composition [0082]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the device of Lini with a vibration output device as taught by Reinstein for the purpose of enhancing the beneficial effect.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TIGIST S DEMIE/Primary Examiner, Art Unit 3794